Case 1:18-sw-00015-DAR Document 3 Filed 07/03/19 Page 1of 3

AOS 4/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

In the Matter of the Search of

(Briefly describe the property to be searched Case: 1:18-sw-0001 5
or identify the person by name and address) Assigned To : Robinson, Deborah A
Three U.S. Postal Parcels located at the Assign. Date : 1/23/2018
Washington General Mail Facility, Washington, DC Description: Search Warrant

SEARCH AND SEIZURE WARRANT

 

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Columbia
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

 

e </
YOU ARE COMMANDED to execute his ra on or before AL. 4 7 lo , LO, f Kove 14 days)

C1 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because dood cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE .
(United States Magistrate Judge)

Cl Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be scarched or seized (check the appropriate box)

1 for days (not to exceed 30) 1 until, the facts justifying, the later specific datesof _

JAN 23 2018 KY
Date and time issued: oi _ Fl seg aia LO Y A / Moby
(3 “hy s | [/ pe o Judge 's signature
City and state: WASHINGTON, D.C. DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE

Printed name and title

 
Case 1:18-sw-00015-DAR Document 3 Filed 07/03/19 Page 2 of 3

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

Return
Case No.: Date and time warrant executed: Copy of wagrant “~p inventory left with:
ry
tg. SW-00(5 | f-ea-ie @l2aaen | USPS

 

 

Inventory made in the presence of : ty —_

 

Inventory of the property taken and name of any person(s) seized:

FILED

JUL 03 2019

Clerk, U.S. District
Bankruptcy Courts”

 

Certification

 

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: S- Uh - (9 Ibn EN

<= an
Executing officer's signature

shu U sseng Poste | Lespects

Printed name and title

 

 
Case 1:18-sw-00015-DAR Document 3 Filed 07/03/19 Page 3 of 3

 

 

 

 

 

Subject | Express (E) or Priority (P) | Property Seized

Parcel | and Tracking ID number

1. (P) 9505 5141 0152 8017 No CDS or CDS Proceeds, returned to the mail
0604 40 stream.

2. (P) 9505 5103 8228 8017 Approximately 1450 grams of a green, leafy,
2075 67 plantlike substance, suspected to marijuana, inside

three heat sealed bags.

3. (P) 9505 5107 2312 8017 Approximately 2395 grams of THC related products

2785 93 to include, three THC labeled bags of pop corn, five

 

 

suspected marijuana cigarettes, five suspected THC
chocolates, three vials of suspected hash oil, and ten
THC labeled bath salt balls.

 

 
